DETAILED ACTION
This action is in response to the Applicant Response filed 21 October 2021 for application 15/794,454 filed 26 October 2017.
Claims 1, 7, 9, 15, 17, 23 are currently amended.
Claims 1-24 are pending.
Claims 1-24 are rejected.

	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments regarding the objections to the specification have been fully considered and, in light of the amendments to specification, are persuasive. However, in light of the amendments made to the specification, new objections have arisen as noted below.

Applicant’s arguments regarding the objections to the drawings have been fully considered and, in light of the amendments to the drawings, are persuasive.

Applicant’s arguments regarding the objections to the claims have been fully considered and, in light of the amendments to the claims, are persuasive.

Applicant's argument regarding the 35 U.S.C. 101 rejections of claims 1-24 have been fully considered and are persuasive. The 35 U.S.C. 101 rejections of claims 1-24 have been withdrawn.
Applicant's arguments regarding the 35 U.S.C. 103 rejections of claims 1-24 have been fully considered but are not persuasive.
It is noted while the Examiner may appreciate differences between the applied art and features described in the originally filed specification, any such features must be explicitly recited in the claims themselves and/or definitively and comprehensively defined in the specification in order to be considered and impact BRI of the metes and bounds of the claim terms. Applicant is respectfully reminded that during examination, the BRI of the claim terms consistent with the specification applies, and thus, the applicant is encouraged to amend the claims or point to portion(s) of the originally filed specification that prevent the BRI interpretation of the claim terms (MPEP 2173.01) enabling correspondence to the applied art.
First, with respect to claim 1 (and similarly claims 9, 15), applicant argues that Castel fails to teach receiving, by the virtual agent, the response data from the AI system, the response data representing an intent of the user. Specifically, applicant argues that Castel is absent discussion of receiving response data representing an intent of the user. Examiner respectfully disagrees. As noted below, and as noted by applicant (Applicant’s Remarks, dated 10/21/2021, pp. 28-29), Castel teaches as part of the analytics engine, a suggestion engine analyzes client and or appliance data to provide recommendations or suggestions regarding maintenance activities (Castel, ¶¶0185-0189, 0205-0209). The suggestion engine, i.e., the AI system, provides recommendations as the response data wherein the recommendations represent the intent of the user for maintenance activities. As disclosed in the specification, “an intent of the customer can be determined and an appropriate service can be initiated to perform a customer-requested FSM task.” As can be seen in Castel, the intent, or maintenance activities, can be determined, wherein maintenance can be scheduled and performed. Therefore, Castel does, in fact, teach receiving response data representing the intent of the user.
initiating, by the one or more processors, at least one micro-service to perform at least one FSM task associated with the asset based on the intent, the at least one micro-service being performed based on interactions between the user and the virtual agent to progress through a work-flow of the at least one micro-service. Specifically, applicant argues that Castel is absent discussion of performing at least one FSM task associated with the asset based on the intent of the user represented in the response data. Examiner respectfully disagrees. As noted by applicant (Applicant’s Remarks, dated 10/21/2021, p. 26), and as disclosed in the specification (¶0002):
Field services management (FSM) can include a range of activities, referred to as field services, in support of managing assets that are deployed in the field. Example field services can include ordering, installation, repair, and/or replacement of an asset, analytics on asset performance, predictive asset maintenance, and the like. 
Castel teaches upon receiving the recommendations, i.e., response data, for the maintenance intent, logging and calendaring/scheduling a service request, ordering parts and/or scheduling technicians (Castel, ¶¶0150-0152). Therefore, Castel does, in fact, teach performing at least one FSM task associated with the asset based on the intent of the user represented in the response data.
Lastly, with respect to claim 1 (and similarly claims 9, 15), applicant argues that Castel fails to teach storing, by the one or more processors, interaction data and asset data in a distributed ledger system (DLS) indexed by the asset-specific fingerprint. Specifically, applicant argues that Bahga is absent discussion of storing interactions data and asset data in the DLS indexed by the asset-specific fingerprint. Bahga teaches using a blockchain to track transactions regarding assets as well as registry of assets and inventory (Bahga, section 6). As part of this, Bahga teaches keeping records of asset identification information, i.e., fingerprints, to track inventory and transfers of assets (Bahga, section 6). Therefore, Bahga does, in fact, teach storing interactions data and asset data in the DLS indexed by the asset-specific fingerprint.


Specification
The disclosure is objected to because of the following informalities:
¶0060, line 17, (ACMs) should read “(AMCs)”
Appropriate correction is required.
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claims 1, 4-6, 8-9, 12-14, 16-17, 20-22, 24 are rejected under 35 U.S.C. 103 as being unpatentable over Castel et al. (US 2014/0101058 A1 - System and Method for Providing Consumer Side Maintenance, hereinafter referred to as "Castel") in view of Bahga et al. (Blockchain Platform for Industrial Internet of Things, hereinafter referred to as “Bahga”).

Regarding claim 1 (Currently Amended), Castel teaches a computer-implemented (Castel, ¶0093 – teaches computer programs operating on a computer comprising a processor, memory and communication interface) method for providing a field service management (FSM) platform as a service (Castel, ¶0029 – teaches a maintenance service management platform for multiple clients to manage Internet connected devices), the method being executed by one or more processors (Castel, ¶0093 – teaches computer programs operating on a computer comprising a processor, memory and communication interface) and comprising: 
providing, by the one or more processors (Castel, ¶0093 – teaches computer programs operating on a computer comprising a processor, memory and communication interface), a services layer comprising a plurality of micro-services, each micro-service executing one or more FSM tasks associated with an asset (Castel, ¶0105 - teaches triggering one or more maintenance actions and or product or service requirements related processes, such as booking a service call, ordering a part, remote diagnostics, performing a remote update generating an alert an transmitting a notification; see also Castel, ¶0002 - teaches appliance may also refer to business machines), the asset being a device deployed in a field to perform a field service (Castel, ¶0002 – teaches appliances are deployed in a field to perform field services); 
providing, by the one or more processors (Castel, ¶0093 – teaches computer programs operating on a computer comprising a processor, memory and communication interface), at least one presentation layer comprising a plurality of channels, through which a user communicates with the FSP platform (Castel, ¶0106 – teaches web platforms and social media interfaces for data collection; Castel , ¶0139 – teaches a web based CMMS with a social networking layer; Castel, ¶0150 – teaches a CRM as part of the platform with a messaging utility for initiating and managing a variety of different communications related to booking and conducting maintenance action, including email, text messaging, and Facebook; Castel, ¶0157 – teaches API, CMMS, web based applications, mobile devices; see also Castel, ¶¶0144-0146, 219, 252); 
receiving, by a virtual agent (Castel, ¶0150 – teaches a CRM as part of the platform with a messaging utility for initiating and managing a variety of different communications related to booking and conducting maintenance action, including email, text messaging, and Facebook), and through a channel of the one or more channels, input data from one of the user (Castel, ¶0107 – teaching collecting data directly from the user; see also Castel, ¶0134) and the asset (Castel, ¶0097 – teaches collecting appliance [asset ] data; Castel, ¶¶0107-0108 – teaches collecting appliance [asset] information; see also Castel, ¶0002 - teaches appliance may also refer to business machines; Castel ¶¶0112-0114), the input data comprising an asset-specific fingerprint corresponding to the asset (Castel, ¶0108 – teaches asset identification data; Castel, ¶0182 – teaches unique identifier for the appliance [asset]; Castel, ¶0147 – teaches user and appliance profiles with identifiers; see also Castel, ¶0122); 
transmitting, by the virtual agent (Castel, ¶0150 – teaches a CRM as part of the platform with a messaging utility for initiating and managing a variety of different communications related to booking and conducting maintenance action, including email, text messaging, and Facebook), at least a portion of the input data to an artificial intelligence (AI) system to determine response data by processing the at least portion of the input data (Castel, ¶¶0185-0189 - teaches, as part of the analytics engine, a suggestion engine [AI system] which analyzes client and/or appliance data [input] and automatically provides recommendations or suggestions [response data] regarding maintenance activities; Castel, ¶¶0205-0209 - teaches an analytics engine [AI system] which analyzes collected data, including user and asset data to predict and intelligently recommend proper maintenance activities; see also, Castel, ¶¶0178-0180); 
receiving, by the virtual agent (Castel, ¶0150 – teaches a CRM as part of the platform with a messaging utility for initiating and managing a variety of different communications related to booking and conducting maintenance action, including email, text messaging, and Facebook), the response data from the Al system, the response data representing an intent of the user (Castel, ¶¶0185-0189 - teaches, as part of the analytics engine, a suggestion engine [AI system] which analyzes client and/or appliance data and automatically provides recommendations or suggestions [response data] regarding maintenance activities [user intent]; Castel, ¶¶0205-0209 - teaches an analytics engine [AI system] which analyzes collected data, including user and asset data to predict and intelligently recommend proper maintenance activities [intent]; see also, Castel, Abstract, ¶¶0178-0180); 
initiating, by the one or more processors (Castel, ¶0093 – teaches computer programs operating on a computer comprising a processor, memory and communication interface), at least one micro-service to perform at least one FSM task associated with the asset based on the intent, the at least one micro-service being performed based on interactions between the user and the virtual agent (Castel, ¶0150 – teaches a CRM as part of the platform with a messaging utility for initiating and managing a variety of different communications related to booking and conducting maintenance action, including email, text messaging, and Facebook) to progress through a work-flow of the at least one micro-service (Castel, ¶¶0150-0152 - teaches, upon maintenance recommendations .
While Castel teaches storing all data in a database, Castel does not explicitly teach storing the data in storing, by the one or more processors, interaction data and asset data in a distributed ledger system (DLS) indexed by the asset-specific fingerprint.
Bahga teaches storing, by the one or more processors (Bahga, section 7 – teaches computer based machine maintenance application), interaction data and asset data in a distributed ledger system (DLS) indexed by the asset-specific fingerprint (Bahga, section 6 – teaches storing asset data, including identification information, and consumer-to-machine transactions in the blockchain).
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to modify Castel with the teachings of Bahga in order to develop a platform which enables peers in a decentralized, trustless, peer-to-peer network to interact with each other without the need for a trusted intermediary in the field of providing a platform for initiating microservices, including maintenance services, to consumers for various devices that the consumer possesses (Bahga, Abstract – “Internet of Things (IoT) are being adopted for industrial and manufacturing applications such as manufacturing automation, remote machine diagnostics, prognostic health management of industrial machines and supply chain management. Cloud-Based Manufacturing is a recent on-demand model of manufacturing that is leveraging IoT technologies. While Cloud-Based Manufacturing enables on-demand access to manufacturing resources, a trusted intermediary is required for transactions between the users who wish to avail manufacturing services. We present a decentralized, peer-to-peer platform called BPIIoT for Industrial Internet of Things based on the Block chain technology. With the use of Blockchain technology, the BPIIoT platform enables peers in a decentralized, trustless, peer-to-peer network to interact with each other without the need for a trusted intermediary.”).
Regarding claim 4 (Original), Castel in view of Bahga teaches all of the limitations of the method of claim 1 as noted above.
Castel further teaches wherein the at least one FSM task comprises registering, by a registration service of the FSM platform, the asset to be managed by the FSM platform (Castel, ¶0124 – teaches, as part of the consumer layer, a registration service for the appliance [asset], where the registration service creates a profile for the consumer and the appliance), registering comprising determining an asset-specific fingerprint (Castel, ¶0108 – teaches asset identification data; Castel, ¶0182 – teaches unique identifier for the appliance [asset]; Castel, ¶0147 – teaches user and appliance profiles with identifiers; see also Castel, ¶0122), and submitting a registration entry ... based on the asset-specific fingerprint (Castel, ¶0124 – teaches, as part of the consumer layer, a registration service for the appliance [asset], where the registration service creates a profile for the consumer and the appliance; Castel, ¶0147 – teaches user and appliance profiles with identifiers).
Bahga further teaches submitting a registration entry to the DLS based on the asset-specific fingerprint (Bahga, section 6 – teaches blockchain platform for industrial IoT is used for asset registry based on asset identification information [fingerprint]).
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to combine the teachings of Castel and Bahga for the same reasons as disclosed in claim 1 above.

Regarding claim 5, Castel in view of Bahga teaches all of the limitations of the method of claim 1 as noted above. Castel further teaches wherein the at least one FSM task comprises initiating an incident for the asset, the incident comprising performing maintenance on the asset (Castel, ¶¶0150-0152 - teaches, upon maintenance recommendations [intent], initiating an automated service workflow of logging and calendaring/scheduling a service request, ordering parts and/or scheduling technicians).


Regarding claim 6 (Original), Castel in view of Bahga teaches all of the limitations of the method of claim 5 as noted above. Castel further teaches executing a scheduling micro-service to schedule a maintenance visit of a technician to the asset (Castel, ¶0150 – teaches using a scheduling application to automatically schedule a service call).
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to combine the teachings of Castel and Bahga for the same reasons as disclosed in claim 5 above.

Regarding claim 8 (Original), Castel in view of Bahga teaches all of the limitations of the method of claim 5 as noted above.
Bahga further teaches storing audit data to the DLS upon completion of the maintenance (Bahga, section 6 – teaches storing smart contracts between manufacturers and vendors for procurement of supplies and service of machines to help with automating machine maintenance tasks, as well as storing smart contracts for products in a supply chain to enable automated financial settlements on delivery confirmations; see also, section 7 – example of implementation of a smart diagnostics and machine maintenance application using blockchain data storage).
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to combine the teachings of Castel and Bahga for the same reasons as disclosed in claim 5 above.

Regarding claim 9 (Currently Amended), it is the computer-readable storage media embodiment of claim 1 with similar limitations to claim 1 and is rejected using the same reasoning found in claim 1. Castel further teaches the following additional limitations:
one or more non-transitory computer-readable storage media coupled to one or more processors and having instructions stored thereon which, when executed by the one or more processors, cause the one or more processors to perform operations (Castel, ¶0093 – teaches computer programs operating on a computer comprising a processor, memory and communication interface; see also Castel, ¶0095) for providing a field service management (FSM) platform as a service (Castel, ¶0029 – teaches a maintenance service management platform for multiple clients to manage Internet connected devices) ...
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to combine the teachings of Castel and Bahga for the same reasons as disclosed in claim 1 above.

Regarding claim 12 (Original), the rejection of claim 9 is incorporated herein. Further, the limitations in this claim are taught by Castel in view of Bahga for the reasons set forth in the rejection of claim 4.

Regarding claim 13 (Original), the rejection of claim 9 is incorporated herein. Further, the limitations in this claim are taught by Castel in view of Bahga for the reasons set forth in the rejection of claim 5.

Regarding claim 14 (Original), the rejection of claim 13 is incorporated herein. Further, the limitations in this claim are taught by Castel in view of Bahga for the reasons set forth in the rejection of claim 6.

Regarding claim 16 (Original), the rejection of claim 13 is incorporated herein. Further, the limitations in this claim are taught by Castel in view of Bahga for the reasons set forth in the rejection of claim 8.

Regarding claim 17 (Currently Amended), it is the system embodiment of claim 1 with similar limitations to claim 1 and is rejected using the same reasoning found in claim 1.  Castel further teaches the following additional limitations:
one or more processors (Castel, ¶0093 – teaches computer programs operating on a computer comprising a processor, memory and communication interface); and 
a computer-readable storage device coupled to the one or more processors and having instructions stored thereon which, when executed by the one or more processors, cause the one or more processors to perform operations (Castel, ¶0093 – teaches computer programs operating on a computer comprising a processor, memory and communication interface) for providing a field service management (F SM) platform as a service (Castel, ¶0029 – teaches a maintenance service management platform for multiple clients to manage Internet connected devices) ...
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to combine the teachings of Castel and Bahga for the same reasons as disclosed in claim 1 above.

Regarding claim 20 (Original), the rejection of claim 17 is incorporated herein. Further, the limitations in this claim are taught by Castel in view of Bahga for the reasons set forth in the rejection of claim 4.

Regarding claim 21 (Original), the rejection of claim 17 is incorporated herein. Further, the limitations in this claim are taught by Castel in view of Bahga for the reasons set forth in the rejection of claim 5.

Regarding claim 22 (Original), the rejection of claim 21 is incorporated herein. Further, the limitations in this claim are taught by Castel in view of Bahga for the reasons set forth in the rejection of claim 6.

Regarding claim 24 (Original), the rejection of claim 21 is incorporated herein. Further, the limitations in this claim are taught by Castel in view of Bahga for the reasons set forth in the rejection of claim 8.

Claims 2, 10, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Castel in view of Bahga and further in view of Desai, Samit V. (US 2014/0250166 A1 – Service Request Management Methods and Apparatus, hereinafter referred to as “Desai”).

Regarding claim 2 (Original), Castel in view of Bahga teaches all of the limitations of the method of claim 1 as noted above. Castel further teaches wherein the input data comprises text data received through a messaging application of the at least one presentation layer (Castel, ¶0107 – teaching collecting data directly from the user; Castel, ¶0150 – teaches a CRM as part of the platform with a , the text data being processed by a ... Al system to determine the intent (Castel, ¶¶0185-0189 - teaches, as part of the analytics engine, a suggestion engine [AI system] which analyzes client and/or appliance data and automatically provides recommendations or suggestions regarding maintenance activities; Castel, ¶¶0205-0209 - teaches an analytics engine [AI system] which analyzes collected data, including user and asset data to predict and intelligently recommend proper maintenance activities [intent]; see also, Castel, ¶¶0178-0180).
While Castel in view of Bahga teaches receiving text information through a messaging application and processing the text data with an AI system to determine the intent, Castel in view of Bahga does not explicitly teach processing the text data with a natural language processing engine. 
Desai teaches wherein the input data comprises text data received through a messaging application of the at least one presentation layer (Desai, ¶0045 – teaches text input data from the consumer through at least email [messaging app] via a consumer device such as a mobile phone [presentation layer]), the text data being processed by a natural language processing (NLP) engine of the Al system to determine the intent (Desai, ¶0081 – teaches receiving text service data from consumer devices and processing the text using natural language processing for parameters of a service need/want [intent]).
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to modify Castel in view of Bahga with the teachings of Desai in order to enable effortless service requests and fulfill the service requests before service needs are addressed or before a user is even aware of such needs in the field of providing a platform for initiating microservices, including maintenance services, to consumers for various devices that the consumer possesses (Desai, ¶0010 – “The example system, methods, and apparatus disclosed herein accordingly provide a 

Regarding claim 10 (Original), the rejection of claim 9 is incorporated herein. Further, the limitations in this claim are taught by Castel in view of Bahga and further in view of Desai for the reasons set forth in the rejection of claim 2.

Regarding claim 18 (Original), the rejection of claim 17 is incorporated herein. Further, the limitations in this claim are taught by Castel in view of Bahga and further in view of Desai for the reasons set forth in the rejection of claim 2.

Claims 3, 11, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Castel in view of Bahga and further in view of Chao et al. (US 2018/0357334 A1 – Discovery of Relationships in a Scalable Industrial Analytics Platform, hereinafter referred to as “Chao”).

Regarding claim 3 (Original), Castel in view of Bahga teaches all of the limitations of the method of claim 1 as noted above. Castel further teaches wherein the input data comprises asset parameter data representative of operating conditions of the asset (Castel, ¶0105 – teaches collecting appliance parameter data such as current operating state, any detected issues, etc.), the asset parameter data being processed by a ... Al system to determine the intent (Castel, ¶¶0185-0189 - teaches, as part of the analytics engine, a suggestion engine [AI system] which analyzes client and/or appliance data and automatically provides recommendations or suggestions regarding maintenance activities; Castel, ¶¶0205-0209 - teaches an analytics engine [AI system] which analyzes collected data, including user and asset data to predict and intelligently recommend proper maintenance activities [intent]; see also, Castel, ¶¶0178-0180).
While Castel in view of Bahga teaches the input data comprising asset parameter data representative of operating conditions of the asset and processing the asset parameter data with an AI system to determine the intent, Castel in view of Bahga does not explicitly teach processing the text data with a natural language processing engine. 
Chao teaches wherein the input data comprises asset parameter data representative of operating conditions of the asset (Chao, ¶0066 – teaches data sources which can include operating conditions of the asset), the asset parameter data being processed by a machine-learned model of the Al system to determine the intent (Chao, ¶0069 – teaches using analytics for determining intents, such as maintenance recommendations, e.g., recommendations to replace or reconfigure a specified industrial device, recommended maintenance schedules for a specified machine, etc.; Chao, ¶0090 – teaches the analytics layer performs machine learning to generate predictive maintenance intents).
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to modify Castel in view of Bahga with the teachings of Chao in order to provide scalability within and industrial environment as well as provide a way to better search and/or visualize the analyzed data in the field of providing a platform for initiating microservices, including maintenance services, to consumers for various devices that the consumer possesses (Chao, ¶0091 – “Returning to FIG. 10, the cloud-based analytic system 1016, as well as device-level analytic systems that execute on one or more industrial devices or on a gateway or edge device 119, can generate and  1018 or other types of graphical display interfaces to authorized client devices 1020 having access to the analytic system 1016. These dashboards 1018 can allow the user to search the contextualized and normalized data stored by the analytic system 1016, or to otherwise present selected subsets of the data. In an example presentation, similar or common data from different data files or sources can be combined to produce a scatter plot, heat map, etc.”; Chao, ¶0093 – “In some embodiments, the scalable analytic architecture can detect the presence of new devices installed at an industrial facility and integrate the new device into the architecture, thereby reducing the time required to configure collection and processing of data from the new device. In an example scenario, when a new device or new equipment is installed at the industrial facility, data generated by the new device or equipment can be detected by data queuing component 206, which collects and sends the data to the event queues (e.g., event queues 508, 812) as a new data file or as an additional set of fields of an existing (previously classified) file. The discovery component 208 can discover that the new data corresponds to a new device, and infer the new device's relationship to other previously identified devices based on techniques described above (e.g., by correlating common data values, common facility or production line names, common date/times, etc.). Based on these discovered relationships, the metadata generation component 210 can then generate relationship metadata 922 associating any relevant data from the other data sources with the new device (or vice versa). Thus, the system can automatically discover and contextualize the new device without the need to reconfigure a data warehouse to accommodate new device data.”).

Regarding claim 11 (Original), the rejection of claim 9 is incorporated herein. Further, the limitations in this claim are taught by Castel in view of Bahga and further in view of Chao for the reasons set forth in the rejection of claim 3.

Regarding claim 19 (Original), the rejection of claim 17 is incorporated herein. Further, the limitations in this claim are taught by Castel in view of Bahga and further in view of Chao for the reasons set forth in the rejection of claim 3.

Claims 7, 15, 23 are rejected under 35 U.S.C. 103 as being unpatentable over Castel in view of Bahga and further in view of Spayd, Randall (US 2018/0211447 A1 – Methods and Systems for Using a Virtual or Augmented Reality Display to Perform Industrial Maintenance, hereinafter referred to as “Spayd”).

Regarding claim 7 (Currently Amended), Castel in view of Bahga teaches all of the limitations of the method of claim 6 as noted above. However, Castel in view of Bahga does not explicitly teach during the maintenance visit, transmitting one or more of asset-related data, and asset-specific data to a device of the technician, the one or more of asset-related data, and asset-specific data being displayed as one or more overlays in one or more of a virtual reality (VR), augmented reality (AR), and merged reality (MR) environment provided by the device to assist the technician in resolving the incident.
Spayd teaches during the maintenance visit, transmitting one or more of asset-related data and asset-specific data to a device of the technician (Spayd, ¶0036 - providing information to a technician during a maintenance visit in an industrial facility through a wearable device, such as a headset; Spayd, ¶¶0038-0039 - teaches that the technician may be presented, through the wearable device, with information about the component, including identity information [asset-specific data] or information associated with age, date installed, manufacturer, availability of replacement parts, expected life cycle, function condition or status of the component [asset-related data]), the one or more of asset-related data and asset-specific data being displayed as one or more overlays in one or more of a virtual reality (VR), augmented reality (AR), and merged reality (MR) environment (Spayd, ¶0037 -  provided by the device to assist the technician in resolving the incident (Spayd, ¶0036 - providing information to a technician during a maintenance visit in an industrial facility through a wearable device, such as a headset; Spayd, ¶¶0038-0039 - teaches that the technician may be presented, through the wearable device, with information about the component, including identity information [asset-specific data] or information associated with age, date installed, manufacturer, availability of replacement parts, expected life cycle, function condition or status of the component [asset-related data]).
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to modify Castel in view of Bahga with the teachings of Spayd in order to properly locate appropriate components and provide better precision for reasons of compliance, efficiency and safety in the field of providing a platform for initiating microservices, including maintenance services, to consumers for various devices that the consumer possesses (Spayd, ¶0004 – “Maintenance of such systems introduces a number of issues. First, even locating a component at issue, and confirming that it is the correct component, may be difficult in facilities of sufficient size and/or complexity. Personnel may be provided with maps or instructions for locating the component, though interpreting such materials introduces the risk of human error. Further, the procedures to be performed may encompass or affect more than one component in more than one location, adding another layer of complexity. Second, the procedure itself may involve several steps that may be dictated by approved processes and governed by quality management standards, such as ISO 9001. Precision is important for reasons of compliance, efficiency, and safety.”).

Regarding claim 15 (Currently Amended), the rejection of claim 14 is incorporated herein. Further, the limitations in this claim are taught by Castel in view of Bahga and further in view of Spayd for the reasons set forth in the rejection of claim 7.

Regarding claim 23 (Currently Amended), the rejection of claim 22 is incorporated herein. Further, the limitations in this claim are taught by Castel in view of Bahga and further in view of Spayd for the reasons set forth in the rejection of claim 7.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communication from the examiner should be directed to MARSHALL WERNER whose telephone number is (469) 295-9143. The examiner can normally be reached on Monday – Thursday 7:30 AM – 4:30 PM ET.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/MARSHALL L WERNER/               Examiner, Art Unit 2125             
       
/BRIAN M SMITH/               Primary Examiner, Art Unit 2122